SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department

721
TP 11-00211
PRESENT: SMITH, J.P., FAHEY, CARNI, LINDLEY, AND GORSKI, JJ.


IN THE MATTER OF NANCY GARZON, PETITIONER,

                    V                                MEMORANDUM AND ORDER

NEW YORK STATE OFFICE OF CHILDREN AND FAMILY
SERVICES, NEW YORK STATE CENTRAL REGISTER OF
CHILD ABUSE AND MALTREATMENT AND NIAGARA COUNTY
DEPARTMENT OF SOCIAL SERVICES, RESPONDENTS.


ROBERT M. RESTAINO, NIAGARA FALLS, FOR PETITIONER.

ERIC T. SCHNEIDERMAN, ATTORNEY GENERAL, ALBANY (MARLENE O. TUCZINSKI
OF COUNSEL), FOR RESPONDENTS NEW YORK STATE OFFICE OF CHILDREN AND
FAMILY SERVICES, AND NEW YORK STATE CENTRAL REGISTER OF
CHILD ABUSE AND MALTREATMENT.


     Proceeding pursuant to CPLR article 78 (transferred to the
Appellate Division of the Supreme Court in the Fourth Judicial
Department by order of the Supreme Court, Niagara County [Ralph A.
Boniello, III, J.], entered January 10, 2011) to review a
determination of respondents. The determination found, inter alia,
that petitioner’s maltreatment of her child is reasonably related to
her employment in child care.

     It is hereby ORDERED that the determination is unanimously
confirmed without costs and the petition is dismissed.

     Memorandum: Petitioner commenced this CPLR article 78 proceeding
seeking to annul the determination following a fair hearing finding
that the indicated report of maltreatment against her is reasonably
related to her employment in child care or her provision of foster or
adoptive care (see Social Services Law § 422 [8] [c] [ii]). We
conclude that the determination is supported by substantial evidence
(see Matter of Castilloux v New York State Off. of Children & Family
Servs., 16 AD3d 1061, lv denied 5 NY3d 702; see also Matter of Richard
R. v Carrion, 67 AD3d 915; Matter of Mary P. v Helfer, 17 AD3d 1013,
amended on rearg 20 AD3d 943). The evidence presented at the hearing
established that petitioner hit her 12-year-old child in the leg, head
and arm and then kicked the passenger door of a vehicle while the
child was sitting in the passenger seat. Petitioner testified at the
hearing that she was acting in self-defense, and she therefore failed
to take responsibility for her actions or appreciate the seriousness
of the incident. Based upon the evidence presented at the hearing, we
conclude that there is no reason to disturb the finding that
                                 -2-                           721
                                                         TP 11-00211

petitioner’s act of maltreatment is relevant and reasonably related
to, inter alia, her employment in child care.




Entered:   June 10, 2011                        Patricia L. Morgan
                                                Clerk of the Court